Opinion filed August 8, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-13-00227-CR
                                   __________

                   IN RE JOHN WILLIAM SPURLOCK


                          Original Mandamus Proceeding



                      MEMORANDUM OPINION
      Relator, John William Spurlock, has filed a pro se petition for writ of
mandamus complaining of Hon. Kenneth Keeling, Judge of the 278th District
Court of Leon County, with respect to Relator’s criminal proceedings.
      TEX. GOV’T CODE ANN. § 22.221(b)(1) (West 2004) provides that each court
of appeals for a court of appeals district may issue all writs of mandamus,
agreeable to the principles of law regulating those writs, “against a judge of a
district or county court in the court of appeals district.” Leon County is not in the
Eleventh Court of Appeals District. TEX. GOV’T CODE ANN. § 22.201(l) (West
Supp. 2012). Instead, Leon County is in the Tenth Court of Appeals District. See
id. § 22.201(k). Therefore, we do not have jurisdiction to issue a writ of mandamus
against either a judge or district court of Leon County. 1
       Accordingly, the petition for writ of mandamus is dismissed for want of
jurisdiction.


                                                               PER CURIAM



August 8, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




       1
         We heard Relator’s direct appeal from his underlying conviction by virtue of a transfer order
issued by the Texas Supreme Court transferring his appeal from the Tenth Court of Appeals to this court.
The transfer order does not extend to subsequent proceedings filed by Relator.

                                                   2